20 So.3d 1013 (2009)
PANASONIC LATIN AMERICA, S.A., Appellant,
v.
FORWARD AIR, INC., Appellee.
No. 3D09-1018.
District Court of Appeal of Florida, Third District.
November 4, 2009.
Cassidy & Black and William E. Cassidy, Miami; Philip D. Parrish, Miami, for appellant.
Lawrence J. Roberts, Coral Gables, for appellee.
Before COPE and ROTHENBERG, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order setting aside a default judgment. We see no gross abuse of the trial court's discretion in setting aside the default on the basis of excusable neglect. See Miami-Dade County v. Coral Bay Section C Homeowners Ass'n, Inc., 979 So.2d 318, 322-23 (Fla. 3d DCA), review denied, 990 So.2d 1058 (Fla.2008), and cases cited therein. We need not reach the appellant's issue regarding service of process.
Affirmed.